Oo wa Nn Dn un fF WO NY FR

Oe a a
PREePPRPRRNRSERESREEERHK SS

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 1 of 14

XAVIER BECERRA, State Bar No. 118517
Attorney General of California
PHILLIP L. ARTHUR, State Bar No. 238339
Supervising Deputy Attorney General
ERIK A. GUTIERREZ, State Bar No. 273837
Deputy Attorney General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 210-7340

Fax: (916) 324-5203

E-mail: Erik.Gutierrez@doj.ca.gov
Attorneys for Defendants G. Giessner and

 

N. Guzman
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION
KARIMI SUTTON, 2:16-cv-2369-KJM-EFB

Plaintiff, | DEFENDANTS G. GIESSNER AND
N. GUZMAN’S ANSWER TO

Vs COMPLAINT AND DEMAND FOR
JURY TRIAL

G. GIESSNER, ET AL.,

Defendants.

 

 

 

Defendants G. Giessner and N. Guzman (hereinafter Defendants) submit this answer to
Plaintiff Corey Mitchell’s Complaint, filed on September 23, 2016.

1. In response to the section of the Complaint entitled “I. Exhaustion of Administrative
Remedies.,” Defendants admit that administrative remedies were available to Plaintiff through an
inmate grievance procedure at the institution. Defendants admit that Plaintiff's appeal to the third
formal level of review was screened out due to Plaintiff's failure to timely file the third level
appeal. As to the remaining allegations in this section, Defendants are without sufficient
knowledge or information to form a belief as to their truth, but to the extent the allegations are not
admitted, Defendants deny them.

1
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
NH ON FP WO WN

o CoO NN

10
11
f2
13
14
15
16
17
18
19
20
21
Ze
Pe
24
25
26
ZT
28

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 2 of 14

2. In response to the section of the Complaint entitled, “II. Parties.,” Defendants admit that
Plaintiff is an inmate, whose identification number is J-71244. Under subsection “B.” the
Complaint incorporates by reference pages two through four of the attachment to the Complaint.
Defendants incorporate their response to pages two through four of the attachment to the
Complaint by reference herein the paragraphs below. As to the remaining allegations in this
section, Defendants are without sufficient knowledge or information to form a belief as to their
truth, but to the extent the allegations are not admitted, Defendants deny them.

3. In response to the section of the Complaint entitled, “III. Statement of Claim.,” the
Complaint incorporates by reference pages four through thirteen of the attachment to the
Complaint. Defendants incorporate their response to pages four through thirteen of the
attachment to the Complaint by reference herein the paragraphs below.

4. In response to the section of the Complaint entitled, “IV. Relief.,” the Complaint
incorporates by reference pages thirteen through fifteen of the attachment to the Complaint.
Defendants incorporate their response to page thirteen through fifteen of the attachment to the
Complaint by reference herein the paragraphs below.

5. In response to paragraph one of the attachment to the Complaint, under the heading “I
Introduction,” Defendants deny that they: (1) violated Plaintiff's Eighth Amendment rights
against cruel and unusual punishment; (2) used excessive force on Plaintiff; and (3) were
deliberately indifferent to any serious medical needs or a substantial risk of serious harm to
Plaintiff's health and safety. Defendants admit that: (1) Plaintiff is a state prisoner; and (2)
Defendants acted under color of state law at all times herein mentioned. As to the remaining
allegations in this section, Defendants are without sufficient knowledge or information to form a
belief as to their truth, but to the extent the allegations are not admitted, Defendants deny them.

6. In response to paragraph two, page 5, of the attachment to the Complaint, under the
heading “II Jurisdiction,” Defendants admit that this court has jurisdiction of this matter and that
venue is proper. As to the remaining allegations in this section, Defendants are without sufficient
knowledge or information to form a belief as to their truth, but to the extent the allegations are not

admitted, Defendants deny them.

2
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
oOo Oo N DOH FF WO NO

On a on oe oo
BNRRR RP BSB RB SB CeO RTAaBE BR ES

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 3 of 14

7. In response to paragraph three, page six, of the attachment to the Complaint, under the
heading “III Parties,” Defendants admit that Plaintiff: (1) is a state prisoner in the custody of
California Department of Corrections and Rehabilitation; (2) is currently incarcerated at
California Substance Abuse and Treatment Facility (SATF) in Corcoran, California; and (3) was
incarcerated at High Desert State Prison (HDSP) during the times relevant to this action.

8. In response to paragraph four, page six, of the attachment to the Complaint under the
heading “III Parties,” Defendants admit that G. Giessner was a correctional officer at HDSP
during the times mentioned in the Complaint and continues to be employed at HDSP. As to the
remaining allegations in this section, Defendants are without sufficient knowledge or information
to form a belief as to their truth, but to the extent the allegations are not admitted, Defendants
deny them.

9. In response to paragraph five, page six, of the attachment to the Complaint, under the
heading “ITI Parties,” Defendants admit that N. Guzman was a correctional officer at HDSP
during the times mentioned in the Complaint and continues to be employed as a Sergeant at
HDSP. As to the remaining allegations in this section, Defendants are without sufficient
knowledge or information to form a belief as to the truth of the allegations, but to the extent the
allegations are not admitted, Defendants deny them.

10. In response to paragraph six, page seven, of the attachment to the Complaint,
erroneously numbered as paragraph “5.,” under the heading “III Parties,” Defendants are without
sufficient knowledge or information to form a belief as to the truth of the allegations, but to the
extent the allegations are not admitted, Defendants deny them.

11. In response to paragraph seven of the attachment to the Complaint, erroneously
numbered as paragraph “6.,” under the heading “III Parties,” Defendants are without sufficient
knowledge or information to form a belief as to the truth of the allegations, but to the extent the
allegations are not admitted, Defendants deny them.

12. In response to paragraph eight, page seven, of the attachment to the Complaint,

erroneously numbered as paragraph “7.,” under the heading “III Parties,” Defendants are without

3
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
Oo AO NHN WB On FP WO NO &

NO NO RP Fe FP Re RP RP Ree Ree Re
BSNRRRP BEB FF CBDR aARE BH S

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 4 of 14

sufficient knowledge or information to form a belief as to the truth of the allegations, but to the
extent the allegations are not admitted, Defendants deny them.

13. In response to paragraph nine, page eight, of the attachment to the Complaint,
erroneously numbered as paragraph “8.,” under the heading “III Parties,” Defendants are without
sufficient knowledge or information to form a belief as to the truth of the allegations, but to the
extent the allegations are not admitted, Defendants deny them.

14. In response to paragraph ten, page eight through nine, of the attachment to the
Complaint, erroneously numbered as paragraph “9.,” under the heading “IV Statement of Claim,”
Defendants admit: (1) Defendant G. Giessnet spoke to Plaintiff on March 3, 2015 and informed
Plaintiff that he would need to replace a pair of Nike Air Jordan shoes with State-issued boots
because he did not have a medical chrono for the Nike Air Jordan shoes; and (2) Plaintiff alleged
that he had a medical chrono for the Nike Air Jordan shoes. Defendants deny that three more
correctional officers and a correctional sergeant joined the discussion between Plaintiff and
Defendant G. Guzman before Plaintiff was placed in handcuffs. As to the cemaining allegations
in this section, Defendants are without sufficient knowledge or information to form a belief as to
their truth, but to the extent the allegations are not admitted, Defendants deny them.

15. In response to paragraph eleven, page nine, of the attachment to the Complaint,
erroneously numbered as paragraph “10.,” under the heading “IV Statement of Claim,”
Defendants admit that: (1) Plaintiff refused to relinquish or remove the Nike Air Jordan shoes; (2)
Defendant G. Giessner handcuffed Plaintiff; and (3) Defendants G. Giessner and N. Guzman
escorted Plaintiff to the Facility D Program Office. Defendants deny that all the Defendants told
Plaintiff he would have to wrap both of his legs around the front end of the chair. As to the
remaining allegations in this section, Defendants are without sufficient knowledge or information
to form a belief as to their truth, but to the extent the allegations are not admitted, Defendants
deny them. |

16. In response to paragraph twelve, pages nine through ten, of the attachment to the
Complaint, erroneously numbered as paragraph “11.,” under the heading “IV Statement of

Claim,” Defendants deny that they forced Plaintiff to wrap his legs around a chair. As to the

4
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
oOo NOW HN BR DON

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 5 of 14

remaining allegations in this section, Defendants are without sufficient knowledge or information
to form a belief as to their truth, but to the extent the allegations are not admitted, Defendants
deny them.

17. In response to paragraph thirteen, page ten, of the attachment to the Complaint,
erroneously numbered as paragraph “‘12.,” under the heading “IV Statement of Claim,”
Defendants admit that they did not stop and refer to the medical department. As to the remaining
allegations in this section, Defendants are without sufficient knowledge or information to form a
belief as to their truth, but to the extent the allegations are not admitted, Defendants deny them.

18. In response to paragraph fourteen, page ten, of the attachment to the Complaint,
erroneously numbered as paragraph “13.,” under the heading “IV Statement of Claim,”
Defendants admit that they did not escort Plaintiff to the medical department. Defendants deny
that they simultaneously grabbed and bended Plaintiff’s left leg in an attempt to remove the Nike
Air Jordan shoes. As to the remaining allegations in this section, Defendants are without
sufficient knowledge or information to form a belief as to their truth, but to the extent the
allegations are not admitted, Defendants deny them.

19. In response to paragraph fifteen, pages ten through eleven, of the attachment to the
Complaint, erroneously numbered as paragraph “14.,” under the heading “IV Statement of
Claim,” Defendants deny that: (1) Defendant N. Guzman flipped Plaintiff forward over the back
of a chair; (2) Defendants G. Giessner and N. Guzman bended Plaintiffs leg back and persisted,
in spite of Plaintiffs plea to stop bending the leg; (3) Defendants used excessive force; and
(4) Defendants were deliberately indifferent to Plaintiff's serious medical needs. As to the
remaining allegations in this section, Defendants are without sufficient knowledge or information
to form a belief as to their truth, but to the extent the allegations are not admitted, Defendants
deny them.

20. In response to paragraph sixteen, page eleven, of the attachment to the Complaint,
erroneously numbered as paragraph “15.,” under the heading “IV Statement of Claim,”

Defendants deny they used excessive force. As to the remaining allegations in this section,

5
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
Co ON An wWNW BR wD PN Be

Oo NO Re Re ROR ROO Ree RR RR
BNPeRRR BSB EB BCE RABE BH ZS

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 6 of 14

Defendants are without sufficient knowledge or information to form a belief as to their truth, but
to the extent the allegations are not admitted, Defendants deny them.

21. In response to paragraph seventeen, page eleven, of the attachment to the Complaint,
erroneously numbered as paragraph “16.,” under the heading “IV Statement of Claim,”
Defendants deny that they: (1) violated Plaintiff's Eighth Amendment rights; (2) were aware of a
serious risk to Plaintiff's health and safety; and (3) used excessive force on Plaintiff. As to the
remaining allegations in this section, Defendants are without sufficient knowledge or information
to form a belief as to their truth, but to the extent the allegations are not admitted, Defendants
deny them.

22. In response to paragraph eighteen, page eleven, of the attachment to the Complaint,
erroneously numbered as paragraph “17.,” under the heading “IV Statement of Claim,”
Defendants deny that they violated Plaintiff's Eighth Amendment rights to be free from cruel and
unusual punishment.

23. In response to paragraph nineteen, page twelve, of the attachment to the Complaint,
erroneously numbered as paragraph “18.,” under the heading “IV Statement of Claim,”
Defendants deny that they: (1) used force on Plaintiff while he was subdued; (2) attacked Plaintiff
under non-exigent circumstances, or at all; (3) made a decision not to return Plaintiff to his
housing unit after he returned from an outside hospital; (4) took Plaintiff out of the transportation
van; (5) put Plaintiff on the facility patio and took away Plaintiffs wheelchair; and (6) left
Plaintiff on the facility patio, without a wheelchair, wearing nothing but his boxer briefs. As to
the remaining allegations in this section, Defendants are without sufficient knowledge or
information to form a belief as to their truth, but to the extent the allegations are not admitted,
Defendants deny them.

24. In response to paragraph twenty, page twelve, of the attachment to the Complaint,
erroneously numbered as paragraph “19.,” under the heading “IV Statement of Claim,”
Defendants deny that they: (1) told Plaintiff he would need to walk back to his housing unit; and
(2) told Plaintiff, “[w]hen you get tried (sic) of setting (sic) there you will get up and walk back to

your housing unit.” As to the remaining allegations in this section, Defendants are without

6
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
Oo OA NY Dn FF WO NO F&F

No NO NO NO KR RFP RP PP RP Re Re Re Rll
BPN R&a&R BBB FSF Ce RAR BH eS

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 7 of 14

sufficient knowledge or information to form a belief as to their truth, but to the extent the
allegations are not admitted, Defendants deny them.

25. In response to paragraph twenty-one, page thirteen, of the attachment to the Complaint,
erroneously numbered as paragraph “20.,” under the heading “IV Statement of Claim,”
Defendants deny that they: (1) were present when Plaintiff was allegedly on the patio, without a
wheelchair, in boxer briefs; (2) refused Plaintiffs request to ask his cellmate for assistance with
ambulation; and (3) took Plaintiffs cane, leg brace or alleged special orthotic shoes. As to the
remaining allegations in this section, Defendants are without sufficient knowledge or information
to form a belief as to their truth, but to the extent the allegations are not admitted, Defendants
deny them.

26. In response to paragraph twenty-two, page thirteen of the attachment to the Complaint,
erroneously numbered as paragraph “21.,” under the heading “IV Statement of Claim,”
Defendants deny that they: (1) were deliberately indifferent to Plaintiff's serious medical needs;
and (2) “took equal measure to inflicted (sic) unnecessary and wanton pain and suffering upon
Plaintiff.” As to the remaining allegations in this section, Defendants are without sufficient
knowledge or information to form a belief as to their truth, but to the extent the allegations are not
admitted, Defendants deny them.

27. In response to paragraph twenty-three, pages thirteen through fourteen, of the
attachment to the Complaint, erroneously numbered as paragraph “22.,” under the heading “IV
Statement of Claim,” Defendants deny that they: (1) took away Plaintiff’s cane, alleged orthotic
shoes, or wheelchair; (2) used excessive force against Plaintiff; (3) left Plaintiff on the patio in his
boxer briefs with nowhere to sit; and (4) acted maliciously and sadistically for the purpose of
causing Plaintiff serious harm. As to the remaining allegations in this section, Defendants are
without sufficient knowledge or information to form a belief as to their truth, but to the extent the
allegations are not admitted, Defendants deny them.

28. In response to paragraph twenty-four, page fourteen, of the attachment to the
Complaint, erroneously numbered as paragraph “23.,” under the heading “IV Statement of

Claim,” Defendants deny that they went to the medical clinic and interfered with Plaintiffs

7
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
Oo Om Nn Un FP WO NY FR

NO NO a
mH PRP PR PRBS RB SCae DAaARSBH SE S

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 8 of 14

attempt to receive medical treatment. As to the remaining allegations in this section, Defendants
are without sufficient knowledge or information to form a belief as to their truth, but to the extent
the allegations are not admitted, Defendants deny them.

29. In response to paragraph twenty-five, pages fourteen through fifteen, of the attachment
to the Complaint, erroneously numbered as paragraph “24.,” under the heading “IV Statement of
Claim,” Defendants are without sufficient knowledge or information to form a belief as to the
truth of the allegations, but to the extent the allegations are not admitted, Defendants deny them.

30. In response to paragraph twenty-six, pages fifteen through sixteen, of the attachment to
the Complaint, erroneously numbered as paragraph “25.,” under the heading “IV Statement of
Claim,” Defendants are without sufficient knowledge or information to form.a belief as to the
truth of the allegations, but to the extent the allegations are not admitted, Defendants deny them.

31. In response to paragraph twenty-seven, page sixteen, of the attachment to the
Complaint, erroneously numbered as paragraph “26.,” under the heading “IV Statement of
Claim,” Defendants deny that: (1) “[a]dministrative remedies are effectively unavailable; and (2)
the filing of an inmate grievance is moot. As to the remaining allegations in this section,
Defendants are without sufficient knowledge or information to form a belief as to their truth, but
to the extent the allegations are not admitted, Defendants deny them.

32. In response to paragraph twenty-eight, page sixteen, of the attachment to the
Complaint, erroneously numbered as paragraph “27.,” under the heading “IV Statement of
Claim,” Defendants deny that they used excessive force on Plaintiff. As to the remaining
allegations in this section, Defendants are without sufficient knowledge or information to form a
belief as to their truth, but to the extent the allegations are not admitted, Defendants deny them.

33. In response to paragraph twenty-nine, pages sixteen through seventeen, of the
attachment to the Complaint, erroneously numbered as paragraph “28.,” under the heading “IV
Statement of Claim,” Defendants admit.

34. In response to paragraph thirty, page seventeen, of the attachment to the Complaint,

erroneously numbered as paragraph “29.,” under the heading “IV Statement of Claim,”

8
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
N

oo wa ND Hn FF W

10
11
12
13
14
15
16
17
18
ee)
20
21
Ze
ao
24
25
26
2d
28

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page9of14 ,

Defendants are without sufficient knowledge or information to form a belief as to the truth of the
allegations, but to the extent the allegations are not admitted, Defendants deny them.

35. In response to paragraph thirty-one, page seventeen, of the attachment to the
Complaint, erroneously numbered as paragraph “30.,” under the heading “IV Statement of
Claim,” Defendants deny that they: (1) violated Plaintiff's Eighth Amendment rights against
excessive force; (2) violated Plaintiff's Eighth Amendment rights against deliberate indifference
to a serious medical need; (3) violated Plaintiff's “right to safety and health,” if any such right
exists. As to the remaining allegations in this section, Defendants are without sufficient
knowledge or information to form a belief as to their truth, but to the extent the allegations are not
admitted, Defendants deny them.

36. In response to paragraph thirty-two, page seventeen, of the attachment to the
Complaint, erroneously numbered as paragraph “31.,” under the heading “IV Statement of
Claim,” Defendants are without sufficient knowledge or information to form a belief as to the
truth of the allegation in this section, but to the extent the allegations are not admitted, Defendants
deny them.

37. In response to paragraph thirty-three, page seventeen, of the attachment to the
Complaint, erroneously numbered as paragraph “1.,” under the heading “V Prayer For Relief,”
Defendants are without sufficient knowledge or information to form a belief as to the truth of the
allegations, but to the extent the allegations are not admitted, Defendants deny them.

38. In response to paragraph thirty-four, page seventeen, of the attachment to the
Complaint, erroneously numbered as paragraph “2.,” under the heading ““V Prayer For Relief,”
Defendants deny that Plaintiff is entitled to any relief whatsoever.

39. In response to paragraph thirty-five, page eighteen, of the attachment to the Complaint,
erroneously numbered as paragraph “3.,” under the heading ““V Prayer For Relief,” Defendants
deny that Plaintiff is entitled to any relief whatsoever. As to the remaining allegations in this
section, Defendants are without sufficient knowledge or information to form a belief as to their

truth, but to the extent the allegations are not admitted, Defendants deny them.

2
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
Oo wma NHN WD Yn FF WO NY KF

N CO
BNRRR BBS RF CEDAR SHE S

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 10 of 14

40. In response to paragraph thirty-six, page eighteen, of the attachment to the Complaint,
erroneously numbered as paragraph “4.,” under the heading “‘V Prayer For Relief,” Defendants
deny that Plaintiff is entitled to any relief whatsoever. As to the remaining allegations in this
section, Defendants are without sufficient knowledge or information to form a belief as to their
truth, but to the extent the allegations are not admitted, Defendants deny them.

41. In response to paragraph thirty-seven, page eighteen, of the attachment to the
Complaint, erroneously numbered as paragraph “5.,” under the heading “V Prayer For Relief,”
Defendants are without sufficient knowledge or information to form a belief as to their truth, but
to the extent the allegations are not admitted, Defendants deny them.

42. In response to paragraph thirty-eight, page eighteen, of the attachment to the
Complaint, erroneously numbered as paragraph “6.,” under the heading “V Prayer For Relief,”
Defendants deny that Plaintiff is entitled to any relief whatsoever. As to the remaining
allegations in this section, Defendants are without sufficient knowledge or information to form a
belief as to their truth, but to the extent the allegations are not admitted, Defendants deny them.

43. In response to paragraph thirty-nine, pages eighteen through nineteen, of the
attachment to the Complaint, erroneously numbered as paragraph “‘7.,” under the heading “V
Prayer For Relief,” Defendants deny that Plaintiff is entitled to any relief whatsoever. As to the
remaining allegations in this section, Defendants are without sufficient knowledge or information
to form a belief as to their truth, but to the extent the allegations are not admitted, Defendants
deny them.

44. In response to paragraph forty, page nineteen, of the attachment to the Complaint,
erroneously numbered as paragraph “8.,” under the heading “V Prayer For Relief,” Defendants
deny that Plaintiff is entitled to any relief whatsoever. As to the remaining allegations in this
section, Defendants are without sufficient knowledge or information to form a belief as to their
truth, but to the extent the allegations are not admitted, Defendants deny them.

45. Defendants deny all allegations not expressly admitted.

//

H/

10
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
NO

Oo ma NA Dn A Fe W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20)
26
Zl
28

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 11 of 14

AFFIRMATIVE DEFENSES
First Affirmative Defense
Defendants are immune from liability based on the doctrines of immunity and qualified
immunity. Defendants allege that the facts alleged or shown by Plaintiff do not make out a
violation of a constitutional right. Defendants allege that they did not violate clearly established
law and reasonably believed that their conduct was lawful under then-established legal
precedent. Defendants reasonably believed that Plaintiff did not have a medical chrono for his
altered Nike Air Jordan shoes. Defendants did not know and had no reason to know that Plaintiff
had a serious medical need, if any existed. To the extent that any force was used on Plaintiff,
Defendants used only the amount of force necessary to gain compliance with a lawful order,
affect custody, and overcome resistance. Defendants’ actions were objectively reasonable.
Defendant took reasonable steps to protect Plaintiffs serious medical need, if any existed.
Second Affirmative Defense
To the extent that Plaintiff has previously litigated the issues raised in the Complaint, the
Complaint and all causes of action are barred by the doctrines of res judicata or collateral
estoppel.
Third Affirmative Defense
Defendants allege that Plaintiff's damages, if any, were caused, in whole or part, by
Plaintiffs own conduct, negligence, and/or acquiescence in the acts and omissions alleged in the
Complaint. Therefore, Plaintiff is not entitled to damages or any other relief against Defendants.
Fourth Affirmative Defense
Plaintiff's Complaint, and each purported cause of action, is barred by the Eleventh
Amendment, to the extent Plaintiff seeks monetary damages against Defendants in their official
capacity, or other relief barred by the Eleventh Amendment.
Fifth Affirmative Defense
The Complaint and each cause of action are barred and this court is without jurisdiction as
there has been a failure to exhaust administrative remedies as required by law. 42 U.S.C. §

1997e. The facts alleged in the Complaint are materially distinguishable from facts alleged in any

11
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
N

Co wa NIN Dn Hn He W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 12 of 14

prior CDCR 602 appeal submitted by Plaintiff at any level, to the extent Plaintiff proceeded with
any administrative remedy. CDCR staff lacked sufficient notice of the specific allegations raised
in the Complaint.

Sixth Affirmative Defense

 

Defendants allege Plaintiff's claims, if any, are barred for his failure to mitigate his
damages, if any.
Seventh Affirmative Defense
To the extent Plaintiff's damages claims are based on mental or emotional injury, they must
be dismissed where there is no showing of physical injury as required by 42 U.S.C. § 1997e(e).
Eighth Affirmative Defense
Defendants allege that if Plaintiff suffered or sustained any loss, damage or injury as
alleged in the Complaint, such loss, damage or injury was proximately caused or contributed to
by acts, or failures to act, of persons other than Defendants, or legally caused or contributed to by
negligence or wrongful conduct of other parties, persons or entities, which was an intervening and
superseding cause.

Ninth Affirmative Defense

 

Defendants allege that Plaintiff is barred in whole or part from prosecuting the purported

causes of action set forth in the Complaint by the doctrine of unclean hands.
Tenth Affirmative Defense

To the extent discovery reveals that any actions or damages to Plaintiff were the result of
Plaintiff's own acts and/or omissions, Defendants reserve the affirmative defense that Plaintiff
waived any right which he may have had to recover, and/or is estopped from recovering, any
relief sought against Defendants.

Eleventh Affirmative Defense

Because the Complaint is couched in conclusory terms, Defendants cannot fully anticipate

all affirmative defenses that may be applicable. Accordingly, Defendants reserve the right to

assert additional affirmative defenses, if and to the extent, such defenses are applicable.

12

 

Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
N

Oo OA JN Dn non FF W

10
11
iZ
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 13 of 14

DEMAND FOR JURY TRIAL

Defendants demand under Federal Rule of Civil Procedure 38 that this matter be tried

by and before a jury.

PRAYER FOR RELIEF
Accordingly, Defendants pray for judgment as follows:
1. Judgment be rendered in favor of Defendants and against Plaintiff;
2. Plaintiff take nothing by reason of this action;
3. Defendants be awarded costs of suit incurred; and
4. Defendants be awarded any other relief that the Court may deem necessary and

proper.

Dated: March 29, 2019 Respectfully submitted,

SA2019100656
13592665.docx

XAVIER BECERRA

Attorney General of California
PHILLIP L. ARTHUR

Supervising Deputy Attorney General

[s/ Erik A. Gutierrez

ERIK A. GUTIERREZ

Deputy Attorney General

Attorneys for Defendant G. Giessner and
N. Guzman

13
Defendants’ Answer to Complaint and Demand for Jury Trial (2:16-cv-02369-KJM-EFB (PC))

 
Case 2:16-cv-02369-KJM-EFB Document 19 Filed 03/29/19 Page 14 of 14

CERTIFICATE OF SERVICE

Case Name: Sutton (J-71244) v. Giessner No. 2:16-cv-02369 KJM EFB

 

 

 

I hereby certify that on March 29, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

e DEFENDANTS G. GIESSNER AND N. GUZMAN’S ANSWER TO COMPLAINT
AND DEMAND FOR JURY TRIAL

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. Iam familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.

I further certify that some of the participants in the case are not registered CM/ECF users. On
March 29, 2019, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

 

Karimi Sutton, J-71244

California Substance Abuse Treatment Facility
& State Prison, Corcoran

P.O. Box 7100

Corcoran, CA 93212-7100

In Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on March 29, 2019, at Sacramento, California.

 

N. Copus /s/ N. Copus
Declarant Signature

$A2019100656
13598295.docx
